Citation Nr: 1636812	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia as secondary to service-connected cervical and thoracic spine disabilities.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for chronic headaches and dizziness, to include as due to a traumatic brain injury (TBI).

4.  Entitlement to service connection for an eye disability, to include as due to a TBI.

5.  Entitlement to service connection for an arrhythmia, to include as secondary to service-connected cervical and thoracic spine disabilities.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected cervical and thoracic spine disabilities.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and insomnia, as secondary to service-connected cervical and thoracic spine disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his January 2014 substantive appeal, the Veteran requested to appear a videoconference hearing before the Board.  The hearing was scheduled, but in January 2016, the Veteran cancelled the hearing as he was unable to appear due to his service-connected back condition.  He has requested that that VA proceed with a decision in this case without rescheduling the videoconference hearing. 

These issues were remanded by the Board in March 2016 for additional development.  After review of the previous development in this appeal, the Board also finds that there has been substantial compliance with the previous Board remand regarding the issues adjudicated on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for GI, headache, arrhythmia, hypertension, and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's does not have a current respiratory disorder nor has had such disability at any time in appellate status.

2.  The Veteran's current bilateral eye disorders did not have their onset during service and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for s respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral eye disorders are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in October 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board recognizes that the claims file indicates the Veteran has been treated by private treatment providers, but the private treatment records in the file pertain only to gastrointestinal issues.  In the March 2016 remand, the Board ordered the AOJ to attempt to obtain any outstanding private treatment records upon release from the Veteran.  In March 2016, the AOJ requested the Veteran identify any relevant private treatment providers and either provide a medical authorization or personally submit the records.  The Veteran failed to respond.  The Veteran submitted a May 2016 form subsequent to the supplemental statement of the case indicating he had no additional information to submit. 

In addition, a VA medical opinion with respect to the respiratory disability was most recently obtained in April 2016 in order to evaluate the nature and etiology of the disorder at issue.  The opinions considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinions stated.  There is adequate medical evidence of record to make a determination with regard to the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed eye disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed eye disorder is related to service.  The Veteran has provided statements that his claimed disorder is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.  The facts of this case which are the basis of this determination are discussed in greater detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

	(CONTINUED ON NEXT PAGE)


II.  Rules and Regulations

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Analysis

      A.  Respiratory disability

The Veteran asserts that he incurred a chronic respiratory disability as a result of an in-service illness.  The Veteran reported in a January 2014 substantive appeal that he has had lung and breathing problems since he was hospitalized in service.  He stated that in service he was seriously ill with chills, sweating, and difficulty breathing.  Since that time, he has had bouts of pneumonia, and chronic breathing problems to include recurrent bronchitis and emphysema. 

The Veteran's service treatment records reveal the Veteran was treated for a head and/or chest cold in August 1962 and June 1963.  In August 1962, the Veteran reported a head and chest cold for a long time.  The diagnosis was cold and mild viral bronchitis.  In June 1963, the Veteran complained of a chest cold for 2 months. The diagnosis was smoker's throat.  In January 1962, the Veteran complained of general malaise.  Th examiner noted breath sounds were depressed and the diagnosis was pneumonia and pharangitis.  The Veteran was admitted to the hospital for treatment.  During a September 1963 separation examination, the Veteran's lungs and chest were marked normal.  

Post-service VA and private treatment records include no current diagnosis of a chronic respiratory disorder.  In November 2013, the Veteran complained of some wheezing especially at night.  He reported he was told years ago that he had chronic obstructive pulmonary disease (COPD).  The examiner prescribed him an inhaler.  A June 2014 private treatment note indicated a history of COPD, emphysema, and bronchitis.  In a December 2014 VA treatment record, the Veteran complained of chest pain.  He reported he had this off and on for two months.  He also reported increased shortness of breath.  The examiner referred to a CT report which came back within normal limits.  

Pursuant to the Board's March 2016 remand, a VA examination was obtained in April 2106.  At that time, the Veteran denied having a lung diagnosis.  He denied taking any medication for breathing although he did state he becomes winded quickly with physical activity.  The Veteran reported he has smoked cigars daily for 52 years.  He complained of shortness of breath off and on since service, then more frequent in the last few years.  The examiner referred to a May 2014 chest x-ray report which was normal and a June 2015 CT report which showed an essentially stable pulmonary nodule, and no other evidence of lung disease.  The examiner noted that that a pulmonary function test would provide no further benefit without a pulmonary diagnosis.  In an April 2016 addendum, the examiner indicated he reviewed the claims file and confirmed there is no current pulmonary diagnosis. 

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied 'when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim.'  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although the Veteran is competent to report his subjective symptoms, such as shortness of breath, he is not competent to report that he has a diagnosis of a chronic respiratory disorder.  The diagnosis of a respiratory disorder and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  The Veteran has not been shown to have the requisite medical knowledge or expertise.  Here, the VA examiner confirmed the Veteran has no current respiratory diagnosis.  Although the record, as noted in the prior remand, indicated that the medical records documented a history of respiratory disability, the record does not document a current confirmed diagnosis of respiratory disability at any time during the appellate period.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a respiratory disorder is denied.

      B.  Eye disability

The Veteran also seeks service connection for an eye disability.  The Veteran asserted that he has experienced eye problems on the left side since a head injury during his active duty service. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a head injury.  Also, the Veteran's distant vision was noted as 20/20 on both pre-induction examination in August 1961 and separation examination in September 1963.  

Post-service treatment records include an October 2010 VA optometry consultation.  The examiner noted a past diagnosis of myopia.  The Veteran complained of difficulty seeing to drive at night and having glare with headlights.  The examiner indicated the Veteran's last eye examination was in September 2010 with no known eye diseases noted.  After a physical examination, the diagnoses were bilateral nuclear sclerotic cataracts, bilateral CORT, left eye asteroid, and disorders of refraction and accommodation.  

At the outset, the Board notes that the October 2010 VA optometrist demonstrated a current diagnosis of myopia.  However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  As such, to the extent that the Veteran's claim concerns this diagnosis, no further development is required and service connection is not warranted.

The first objective evidence of a diagnosis of an eye disorder was in October 2010; more than 40 years after his military service.  It must be concluded based on the evidence that the Veteran's eye disorders did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  There is no competent evidence that links a current acquired eye disability to service, to include a head injury incurred therein.

In addition, there is no competent medical evidence that otherwise establishes a causal connection between the Veteran's eye disorders and his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  The Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ('Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.'; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to 'all pertinent medical and lay evidence').  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.

In this case, however, although the Veteran now contends that he has had left eye problems since his head injury in service, the medical evidence of record indicated that the Veteran's eyes were within normal limits at the time of his separation from service, including visual acuity.  The service treatment records were silent for any treatment for or recurrence of an eye disorder or head injury.  As such, the Veteran's current statements as to his continuity of symptomatology contradict both the contemporaneous medical and lay evidence of record.

Although the Veteran is competent to report his subjective symptoms, such as eye symptoms, he is not competent to report that he has a current acquired eye disability due to service.  The diagnosis of, and the determination of the etiology of, an eye disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Neither the Veteran, nor his friends or family, have been shown to have the requisite medical knowledge or expertise.  Here, the VA examiners have opined that the Veteran does not have a current eye disability due to service.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an eye disability because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for an eye disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for an eye disability, to include as due to a TBI, is denied.


REMAND

In a January 2014 statement, the Veteran asserted he has GERD caused by all of the pain medicines he has taken over his lifetime for his service-connected severe neck and back disabilities.  An October 2012 nursing note indicates the Veteran is prescribed medications which increase GI motility.  As the Veteran has not been provided a VA examination, and there is indication that his current GI disorders may be related to his service-connected disabilities, the Board finds a remand is necessary. 

The Veteran asserts he has headaches and dizziness due to a head injury in service where he hit the front part of his head with a tank hatch.  He reported he has had headaches and dizziness since that time at random times.  He reported his headaches have been increased and lasting longer.  He stated he was hospitalized before Christmas 2013.  In a March 2011 VA progress note, the Veteran reported dizziness and headaches since he increased his medication, though it has helped with his paresthesias.  As the Veteran is currently service-connected for neck and back disabilities, as well as associated radiculopathy, the Board finds a remand is necessary to determine whether the Veteran has a chronic headache disorder caused or aggravated by his service-connected disabilities, to include any treatment and medication.   

The Veteran asserts he has anxiety and depression with sleep problems secondary to his service-connected neck and back problems and the steadily increasing impact these problems have had on his daily life and interaction with is family, friends, church, and community.  In a November 2014 VA record of consent for long-term opioids for pain, the examiner noted that known risks and side effects include depression and mental confusion.  As the Veteran has not been provided a VA psychiatric evaluation, the Board finds a remand is necessary. 

The Veteran asserted that his hypertension is due to his back pain and depression.  He has also asserted he has had an irregular heartbeat and arrythmia since service.  As the Veteran has not been provided a VA examination for his heart disorder claim, and the Board is remanding the claim for a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional private medical care providers that have treated him for his claimed disorders.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's GI disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diagnosed GI disorder was (a) caused by active service or (b) caused or aggravated by the Veteran's service-connected cervical and lumbar spine disorders, to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's claimed headache disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) a diagnosed headache disorder was (a) caused by active service or (b) caused or aggravated by the Veteran's service-connected cervical and lumbar spine disorders, to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's acquired psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that a diagnosed acquired psychiatric disorder was (a) caused by active service or (b) caused or aggravated by the Veteran's service-connected cervical and lumbar spine disorders, to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Veteran's arrhythmia and hypertension disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that a diagnosed heart disorder (to include arrhythmia and hypertension)was (a) caused by active service or (b) caused or aggravated by the Veteran's service-connected cervical and lumbar spine disorders, to include medications.  The examiner must cite relevant evidence from the claims file and indicate how the evidence supports his or her decision.

The electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  A complete explanation for such a finding must be provided.

6.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the last supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathanial J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


